t c memo united_states tax_court gary m dashiell and frances j dashiell petitioners v commissioner of internal revenue respondent docket no 19118-02l filed date gary m dashiell and frances j dashiell pro sese shirley m francis for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for summary_judgment concerning respondent’s tax_lien_filing against petitioners with regard to petitioners’ outstanding federal_income_tax liability unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background during and at the time their petition was filed petitioners resided in multnomah county oregon on date petitioners filed with respondent a document purporting to be their joint federal_income_tax return tax_return thereon petitioners indicated that gary’s occupation was that of a salesman and that frances’s fran occupation was that of a computer consultant a form_w-2 wage and tax statement that was attached to petitioners’ tax_return reflected that in gary received wages of dollar_figure from his employer and that during dollar_figure in federal income taxes was withheld from gary’s wages there was no form_w-2 attached to and no schedule c profit or loss from business or estimated_tax payments reflected on petitioners’ tax_return relating to wages or income earned in by fran in spite of the above dollar_figure in gary’s wages and in spite of any income fran earned from her computer consulting business on their tax_return petitioners reflected zero wages zero total income zero adjusted_gross_income zero taxable_income and zero tax_liability also on their tax_return petitioners claimed a refund for the total dollar_figure in federal income taxes that had been withheld from gary’s wages petitioners’ tax_return was signed by gary and fran under penalties of perjury after an audit on date respondent mailed to petitioners a notice_of_deficiency for in which respondent treated petitioners’ tax_return as a joint federal_income_tax return for petitioners and in which respondent determined that gary’s dollar_figure in wages constituted taxable_income to petitioners that fran received dollar_figure in nonemployee- fee income that gary and fran received dollar_figure in interest_income and dollar_figure in early retirement account distributions and that petitioners owed a tax_deficiency of dollar_figure in addition to the dollar_figure in federal income taxes withheld from gary’s wages also respondent determined against petitioners a dollar_figure accuracy- related penalty under sec_6662 relating to petitioners’ tax_return petitioners did not file a petition with this court with regard to respondent’s above deficiency and penalty determinations and on date the above deficiency and penalty plus statutory interest were assessed against petitioners one year later on date a notice_of_federal_tax_lien was filed by respondent against petitioners relating to the assessment against petitioners of the above tax_deficiency and penalty on date in response to respondent’s notice_of_federal_tax_lien filing petitioners filed with respondent a request for a hearing which was held on date with respondent’s appeals_office in portland oregon at the appeals_office hearing petitioners argued that they were not taxable on their income petitioners did not claim any error had occurred in respondent’s collection procedures nor did petitioners raise any collection alternatives on date respondent mailed to petitioners a notice_of_determination in which respondent determined that respondent’s tax_lien constituted a valid and appropriate collection activity against petitioners on date petitioners filed their petition herein in which petitioners claim only that they are not subject_to the income_tax petitioners make no claim of irregularity in respondent’s collection procedures quoting from petitioners’ pretrial memorandum petitioners argue that -- a careful examination of sec_1_861-8 as well as over years of predecessor statutes and regulations shows that taxable sources of income are limited to the following types of commerce certain foreign_income of u s citizens sec_1_861-8 the domestic income of foreigners sec_1_861-8 certain income related to federal possessions sec_1_861-8 at the court hearing on date fran argued with much vigor that under her reading and close study of the internal_revenue_code and regulations she and her husband are not taxable on their wages and income fran pleads with the court to provide her with a persuasive written explanation if any exists as to how she and her husband are liable for federal income taxes on her husband’s wages on her fee income on the early retirement account distributions and on the interest_income discussion we note initially that because petitioners received a notice_of_deficiency relating thereto petitioners’ federal_income_tax liability for is not before us in this action 114_tc_176 our jurisdiction herein is limited to a review of respondent’s discretion in filing a notice_of_federal_tax_lien to upgrade respondent’s creditor status vis-a-vis petitioners’ other creditors sec_6323 114_tc_604 on that narrow question as to respondent’s discretion we hold for respondent petitioners have offered no basis on which we could find any error in respondent’s discretionary determination to proceed with the filing of a notice_of_federal_tax_lien relating to the federal_income_tax deficiency penalty and interest that respondent assessed against petitioners with regard to the underlying tax_deficiency determined by respondent against petitioners even if such tax_deficiency were properly before us most courts would not dignify petitioners’ particular tax_protester argument by addressing it at length in a written court opinion for example in 114_tc_136 wherein the taxpayers made the same argument as the petitioners herein make about sec_61 and sec_861 we stated as follows petitioner’s arguments are reminiscent of tax-protester rhetoric that has been universally rejected by this and other courts we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir in our discretion however herein we provide to petitioners an explanation as to why their wage and other income constitute taxable_income we do so only with the hope that petitioners will consider themselves personally addressed that they will consider themselves to have had their day in court and that petitioners will find such explanation persuasive and convincing and will come back into compliance with the federal_income_tax system generally under sec_1 u s citizens such as petitioners who reside in the united_states are required to pay tax on their worldwide income the particular source domestic or overseas of a u s citizen’s income has no effect on its treatment_as_income for federal_income_tax purposes and a u s citizen’s federal_income_tax liability is computed before any foreign tax_credits that might be available to the taxpayer without regard to the source of the taxpayer’s income sec_1 b income_tax regs with regard to the definition of income sec_61 expressly states that gross_income constitutes all income and expressly lists as one of the categories of income compensation_for services rendered by the taxpayer which certainly would include gary’s wages as a salesman and any fee income fran received for computer consulting sec_61 also sec_61 expressly lists interest which certainly would include interest_income petitioners received in sec_1_1-1 income_tax regs provides further as follows sec_1_1-1 income_tax on individuals -- a general_rule sec_1 of the code imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states b citizens or residents of the united_states liable to tax in general all citizens of the united_states wherever resident are liable to the income taxes imposed by the code whether the income is received from sources within or without the united_states the supreme court has defined income under sec_61 broadly noting that congress intended to tax as income all gains except those specifically exempted 348_us_426 in 515_us_323 the supreme court noted that because of the broad and inclusive nature of sec_61 an income item must be included in income for federal_income_tax purposes unless it is explicitly excluded by another provision of the code petitioners point out that sec_61 uses the word source but that sec_61 does not go on to define the sources which produce income taxable by the united_states petitioners therefore conclude that in order to identify the sources of income that are taxable reference must be made to the income sourcing_rules of sections and to respondent’s regulations thereunder specifically sec_1 f income_tax regs petitioners misread sec_61 that section prefaces its use of the word source by the word whatever thereby making the particular source of a u s taxpayer’s income and the income sourcing_rules of sections irrelevant for purposes of the definition of income under sec_61 the precise language of sec_61 provides as follows except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to emphasis supplied it is helpful to read carefully the specific language from the regulations under sec_861 on which petitioners rely the introductory language of sec_1_861-8 income_tax regs states as follows f miscellaneous matters-- operative sections the operative sections of the code which require the determination of taxable_income of the taxpayer from specific sources or activities and which give rise to statutory groupings to which this section is applicable include the sections described below emphasis added as we have explained sec_61 does not require the determination of petitioners’ taxable_income from specific sources rather sec_61 explicitly states that petitioners’ income from whatever source constitutes income under sec_61 therefore since sec_61 is not one of the operative sections which require specific sourcing of items of income sec_61 is not affected by sec_1_861-8 income_tax regs as the court of claims has explained the determination of where income is derived or sourced is generally of no moment to either united_states citizens or united_states corporations for such persons are subject_to tax under sec_1 and sec_11 respectively on their worldwide income 678_f2d_180 petitioners’ narrow reading of sec_61 under which the definition of income for purposes of sec_61 would be limited by the sec_861 source-of-income rules is without any legal support and is erroneous petitioners do not provide us with any case citations or other legal authority that reads sec_61 and the source-of-income rules of sections as they do again the source-of-income rules of sections and the regulations under those sections are not definitional provisions that attempt to define income rather those source- of-income rules simply distinguish between income that is earned domestically and income that is earned overseas for purposes primarily of calculating certain foreign tax_credits to which taxpayers who earn income from both domestic and overseas sources may be entitled courts which have addressed the precise argument petitioners make herein have rejected it as frivolous 119_tc_285 williams v commissioner supra corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir madge v commissioner tcmemo_2000_370 affd 23_fedappx_604 8th cir aiello v commissioner tcmemo_1995_40 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_391 7th cir we sustain respondent’s tax_lien_filing with regard to petitioners’ assessed and unpaid federal_income_tax deficiency accuracy-related_penalty and interest lastly we address respondent’s motion for an award of damages under sec_6673 on the basis of the court’s dialogue with petitioners which occurred at the hearing on respondent’s motion for summary_judgment we decline to impose any sec_6673 penalty on petitioners we strongly encourage petitioners to abandon all erroneous arguments such as those made herein and to bring their conduct into full compliance with the federal tax laws to reflect the foregoing an appropriate order and decision will be entered for respondent
